UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                             Airman JAYSON G. TEIXEIRALIMA
                                   United States Air Force

                                              ACM S32313

                                             14 March 2016

         Sentence adjudged 31 March 2015 by SPCM convened at Hill Air Force
         Base, Utah. Military Judge: Wendy L. Sherman (sitting alone).

         Approved sentence: Bad-conduct discharge, confinement for 30 days, and
         reduction to E-1.

         Appellate Counsel for Appellant: Captain Michael A. Schrama.

         Appellate Counsel for the United States: Captain J. Ronald Steelman III
         and Gerald R. Bruce, Esquire.

                                                  Before

                           MITCHELL, SANTORO, and MAYBERRY
                                 Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.

SANTORO, Judge:

       A military judge sitting as a special court-martial convicted Appellant, consistent
with his plea, of use of methamphetamine in violation of Article 112a, UCMJ, 10 U.S.C.
§ 912a. The military judge sentenced Appellant to a bad-conduct discharge, confinement
for 60 days, and reduction to E-1. Pursuant to a pretrial agreement, the convening
authority reduced the confinement to 30 days but otherwise approved the adjudged
sentence and directed that Appellant’s mandatory forfeitures be redirected to his spouse
pursuant to Article 58b, UCMJ, 10 U.S.C. § 858b. Appellant presents one issue for our
consideration: that he was held in illegal post-trial confinement for two days.
                                Post-Trial Confinement

       Appellant was sentenced and placed into post-trial confinement in a civilian
confinement facility on 31 March 2015. He was released on 27 April 2015. However,
based upon the “good conduct” time computation rules found in Department of Defense
Instruction (DoDI) 1325.07, Administration of Military Correctional Facilities and
Clemency and Parole Authority, Appendix 3 to Enclosure 2 at ¶ 3 (11 March 2013),
Appellant should have been released on 25 April 2015, two days before his actual release.

       The Government agrees that Appellant was unlawfully confined for two days and
further agrees that relief is warranted. Appellant asks that we not affirm the approved
reduction in grade; the Government asks that we reduce the approved confinement from
30 to 28 days.

       Because Appellant was improperly held in confinement past what should have
been his release date, this court may fashion an appropriate and meaningful remedy with
respect to the remainder of the sentence. See United States v. Valead, 32 M.J. 122, 125
(C.M.A. 1991); United States v. Suzuki, 20 M.J. 248, 248–50 (C.M.A. 1985); United
States v. Powell, 25 M.J. 814, 815 (A.F.C.M.R. 1988). We determine the appropriate
remedy is to grant the relief Appellant seeks and reassess the sentence in the decretal
paragraph.

                                      Conclusion

       The findings are correct in law and fact. Reassessing the sentence on the basis of
the error noted, only so much of the sentence as provides for a bad-conduct discharge and
confinement for 30 days is affirmed. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c). Accordingly, the findings and sentence, as reassessed, are AFFIRMED.



             FOR THE COURT



             LEAH M. CALAHAN
             Clerk of the Court




                                            2                                 ACM S32313